Exhibit 10.7

AMENDED AND RESTATED

EXECUTIVE CHANGE OF CONTROL AGREEMENT

December 24, 2008

 

Scott C. Grout

[Omitted]

   Executive   

RadiSys Corporation

an Oregon corporation

5445 NE Dawson Creek Parkway

Hillsboro, Oregon 97124

   the Company   

1. Employment Relationship. Executive is currently employed by the Company as
President and Chief Executive Officer. Executive and the Company acknowledge
that either party may terminate this employment relationship at any time and for
any or no reason, provided that each party complies with the terms of this
Agreement.

2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Executive agrees to
execute a Release of Claims in the form attached as Exhibit A (“Release of
Claims”). Executive promises to execute and deliver the Release of Claims to the
Company within 21 days (or, if required by applicable law, 45 days) from the
last day of Executive’s active employment. Executive shall forfeit the severance
benefits outlined in this Agreement in the event that he fails to execute and
deliver the Release of Claims to the Company in accordance with the timing and
other provisions of the preceding sentence or revokes such Release of Claims
prior to the “Effective Date” (as such term is defined in the Release of Claims)
of the Release of Claims.

3. Compensation Upon Termination Following a Change of Control; Noncompetition.
In the event of a Termination of Executive’s Employment (as defined in
Section 6.1) (i) by the Company other than for Cause (as defined in
Section 6.2), death or Disability (as defined in Section 6.4), or (ii) by
Executive for Good Reason, and provided any of the events identified in the
preceding clauses (i) and (ii) occurs within 12 months following a Change of
Control (as defined in Section 6.3 of this Agreement) or within three months
preceding a Change of Control, and contingent upon Executive’s execution of the
Release of Claims without revocation within the time period described in
Section 2 above and compliance with Section 9, and, with respect to the
Remaining Payments (as defined below), continued compliance with the provisions
of Section 3.1(a), Executive shall be entitled to the following benefits:

3.1 As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Executive a total
amount in cash equal to twelve (12) months of Executive’s annual base pay at the
highest annual rate in effect at any time within the 12-month period preceding
the date of termination (the “Base Severance”),



--------------------------------------------------------------------------------

payable as follows: (a) 25% of the Base Severance (the “First Payment”) will be
paid in a single payment on the date that is six months and one day following
Termination of Executive’s Employment, and (b) the remaining 75% of the Base
Severance (the “Remaining Payments”) will be paid in six periodic payments on
regular paydays beginning on the first regular payday following payment of the
First Payment, provided that the first Remaining Payment will be an amount equal
to one-half of the aggregate amount of the Remaining Payments. Payment of the
Remaining Payments is subject to the following restrictions:

(a) During the period of the Remaining Payments, Executive agrees that Executive
will not individually, and will not serve as or become a director, officer,
partner, limited partner, employee, agent, representative, material stockholder
(greater than ten percent (10%) of a company’s outstanding shares), creditor, or
consultant of or to, or serve in any other capacity with any business worldwide
which shall in any manner:

(i) Engage or prepare to engage in any business which competes directly with the
Company; or

(ii) Solicit, hire or otherwise assist in any effort that attempts to employ or
otherwise utilize the services of any employee of the Company.

For purposes of subclause (i), any company named as a competitor in the
“Competition” section of the Company’s most recent Annual Report on Form 10-K
will be deemed to be engaged in a business which competes directly with the
Company; provided however, if a company so named as a competitor had revenues in
its last fiscal year in excess of five times the Company’s revenues in its last
fiscal year, and only a division or business unit representing less than half of
such competitor’s revenues is engaged in a business which competes directly with
the Company, only such division or business unit shall be deemed to be a
competitor for purposes of subclause (i).

(b) Executive acknowledges and agrees that the time, scope, worldwide geographic
area, and other provisions of this Section 3.1 are reasonable under the
circumstances. Executive further agrees that if, at any time, despite the
express agreement of the parties hereto, a court of competent jurisdiction holds
that any portion of this Section 3.1 is unenforceable for any reason, the
maximum restrictions of time, scope, or geographic area reasonable under the
circumstances, as determined by such court, will be substituted for any such
restrictions held unenforceable.

3.2 As an additional severance benefit, the Company will provide Executive with
up to twelve (12) months of continued coverage pursuant to COBRA under the
Company’s group health plan at the level of benefits (whether single or family
coverage) previously elected by Executive immediately before the Termination of
Executive’s Employment and to the extent that Executive elects to continue
coverage during such 12-month period.

 

2



--------------------------------------------------------------------------------

3.3 All stock options, stock appreciation rights, restricted stock, restricted
stock units, performance shares, performance units and other similar awards
granted to Executive under the Company’s 1995 Stock Incentive Plan, 2001
Nonqualified Stock Option Plan, 2007 Stock Plan or any other similar incentive
plan shall vest in full; all stock options, stock appreciation rights and other
similar purchase rights shall be immediately exercisable in full in accordance
with the applicable provisions of the relevant award agreement and plan; and any
risk of forfeiture included in any restricted stock, restricted stock unit,
performance share, performance unit or other similar award shall immediately
lapse. Stock options that are not incentive stock options under the Code, and
stock appreciation rights shall also be amended to permit Executive to exercise
such stock options and stock appreciation rights until the earlier of (i) 180
days after the date of the Termination of Executive’s Employment, or (ii) the
date that each such stock option and stock appreciation right would otherwise
expire by its original terms had Executive’s employment not terminated. Such
vesting and extension of stock options and stock appreciation rights shall occur
notwithstanding any provision in any plan or award agreement to the contrary.
Any restricted stock unit, performance share, or performance unit that vests,
becomes immediately exercisable in full, or is no longer subject to a risk of
forfeiture pursuant to this Section 3.3 shall be paid or settled no later than
two and one-half months after the end of the calendar year in which such
restricted stock unit, performance share or performance unit vests.
Notwithstanding the foregoing, this Section 3.3 shall not apply to any stock
option, stock appreciation right, restricted stock, restricted stock unit,
performance share, performance unit or other equity-based award, payment or
amount that provides for the “deferral of compensation” (as such term is defined
under Code Section 409A).

3.4 Notwithstanding any other provision in this Agreement, in the event that
Executive would receive a greater after-tax benefit from the Capped Benefit (as
defined below) than from the payments (including the monetary value of any
non-cash benefits and the Acceleration) otherwise payable pursuant to this
Agreement (the “Specified Benefits”), the Capped Benefit shall be paid to
Executive and the Specified Benefits shall not be paid. The “Capped Benefit”
equals the Specified Benefits, reduced by the minimum amount necessary to
prevent any portion of the Specified Benefits from being subject to the excise
tax imposed by Code Section 4999 or any successor provision. In determining the
“Capped Benefit,” the Company shall reduce or eliminate the Specified Benefits,
first by reducing or eliminating the portion of the Specified Benefits that is
payable in cash, including by reducing or eliminating the Base Severance, second
by reducing or eliminating the portion of the Specified Benefits that is not
payable in cash (other than Specified Benefits as to which Treasury Regulations
Section 1.280G-1 Q/A – 24(c) (or any successor provision thereto) applies
(“Q/A-24(c) Payments”)), and third by reducing or eliminating Q/A-24(c) Payments
(including by reducing or eliminating the Acceleration). In the event that any
Q/A-24(c) Payment or Acceleration is to be reduced, such Q/A-24(c) Payment or
Acceleration shall be reduced or cancelled in the reverse order of the date of
grant of the awards. For purposes of determining whether Executive would receive
a greater after-tax benefit from the Capped Benefit than from the Specified
Benefits there shall be taken into account any excise tax that would be imposed
under Code Section 4999 and all federal, state and local taxes required to be
paid by Executive in respect of the receipt of such payments, assuming that such
payments would be taxed at the highest marginal rate applicable

 

3



--------------------------------------------------------------------------------

to individuals in the year in which the benefits are to be paid or such lower
rate as Executive advises the Company in writing is applicable to Executive. The
independent public accounting firm serving as the Company’s auditing firm
immediately prior to the effective date of the Change of Control (the
“Accountants”) shall make in writing in good faith, subject to the terms and
conditions of this Section 3.4, all calculations and determinations under this
Section, including the assumptions to be used in arriving at such calculations
and determinations, whether any Specified Benefits are to be reduced, and the
manner and amount of any reduction in the Specified Benefits. For purposes of
making the calculations and determinations under this Section, the Accountants
may make reasonable assumptions and approximations concerning the application of
Code Sections 280G and 4999. Executive shall furnish to the Accountants and the
Company such information and documents as the Accountants or the Company may
reasonably request to make the calculations and determinations under this
Section. The Company shall bear all fees and costs the Accountants may
reasonably charge or incur in connection with any calculations contemplated by
this Section. The Accountants shall provide its determination, together with
detailed supporting calculations regarding any relevant matter, both to the
Company and to Executive by no later than ten (10) days following the
Executive’s date of termination. The reduction or elimination of the Remaining
Payments pursuant to this Section 3.4 shall not release Executive from his
obligations under Section 3.1.

4. Withholding; Subsequent Employment.

4.1 Withholding. All payments provided for in this Agreement are subject to
applicable withholding obligations imposed by federal, state and local laws and
regulations.

4.2 Offset. Except as provided in Section 3, the amount of any payment provided
for in this Agreement shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by Executive as the result of
employment by another employer after termination.

5. Other Agreements. If cash severance pay is payable to Executive under this
Agreement, cash severance pay shall not be payable to Executive under any other
agreement with the Company in effect at the time of termination (including but
not limited to any employment agreement).

6. Definitions.

6.1 Termination of Executive’s Employment. Termination of Executive’s Employment
means that (i) the Company has terminated Executive’s employment with the
Company (including any subsidiary of the Company) other than for Cause (as
defined in Section 6.2), death or Disability (as defined in Section 6.4), or
(ii) Executive, by written notice to the Company, has terminated his employment
with the Company (including any subsidiary of the Company) for Good Reason (as
defined below). For purposes of this Agreement, “Good Reason” means:

(a) a significant reduction by the Company or the surviving company in
Executive’s base pay from the highest annual rate in effect at any time within
the 12-month period preceding the Change of Control, other than a salary
reduction that is part of a general salary reduction affecting employees
generally;

 

4



--------------------------------------------------------------------------------

(b) a significant reduction by the Company or the surviving company in total
benefits available to Executive under cash incentive, stock incentive and other
employee benefit plans after the Change of Control compared to the total package
of such benefits as in effect immediately prior to the Change of Control;

(c) the Company or the surviving company requires Executive to be based more
than 25 miles from where Executive’s office is located immediately prior to the
Change of Control except for required travel on Company business to an extent
substantially consistent with the business travel obligations which Executive
undertook on behalf of the Company immediately prior to the Change of Control;
or

(d) the assignment of Executive to a different title, job or responsibilities
that results in a material decrease in the level of responsibility of Executive
with respect to the surviving company after the Change of Control when compared
to Executive’s level of responsibility for the Company’s operations prior to the
Change of Control, provided that Good Reason shall not exist if Executive
continues to have substantially the same or a greater general level of
responsibility with respect to the former operations of the Company after the
Change of Control as Executive had immediately prior to the Change of Control
even if the former such operations are a subsidiary or division of the surviving
company.

A Termination of Executive’s Employment is intended to mean a termination of
employment which constitutes a “separation from service” under Code
Section 409A.

6.2 Cause. Termination of Executive’s Employment for “Cause” shall mean
termination upon (a) the willful and continued failure by Executive to perform
substantially Executive’s reasonably assigned duties with the Company (other
than any such failure resulting from Executive’s incapacity due to physical or
mental illness) after a demand for substantial performance is delivered to
Executive by the Board of Directors which specifically identifies the manner in
which the Board of Directors believes that Executive has not substantially
performed Executive’s duties or (b) the willful engaging by Executive in illegal
conduct which is materially and demonstrably injurious to the Company. No act,
or failure to act, on Executive’s part shall be considered “willful” unless
done, or omitted to be done, by Executive without reasonable belief that
Executive’s action or omission was in, or not opposed to, the best interests of
the Company. Any act, or failure to act, based upon authority given pursuant to
a resolution duly adopted by the Board of Directors shall be conclusively
presumed to be done, or omitted to be done, by Executive in the best interests
of the Company.

 

5



--------------------------------------------------------------------------------

6.3 Change of Control. A Change of Control shall mean that one of the following
events has taken place:

(a) The shareholders of the Company approve one of the following:

(i) Any merger or statutory plan of exchange involving the Company (“Merger”) in
which the Company is not the continuing or surviving corporation or pursuant to
which Common Stock would be converted into cash, securities or other property,
other than a Merger involving the Company in which the holders of Common Stock
immediately prior to the Merger continue to represent more than 50 percent of
the voting securities of the surviving corporation after the Merger; or

(ii) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of the
Company.

(b) A tender or exchange offer, other than one made by the Company, is made for
Common Stock (or securities convertible into Common Stock) and such offer
results in a portion of those securities being purchased and the offeror after
the consummation of the offer is the beneficial owner (as determined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), directly or indirectly, of securities representing more than 50 percent
of the voting power of outstanding securities of the Company.

(c) The Company receives a report on Schedule 13D of the Exchange Act reporting
the beneficial ownership by any person, or more than one person acting as a
group, of securities representing more than 50 percent of the voting power of
outstanding securities of the Company, except that if such receipt shall occur
during a tender offer or exchange offer described in (b) above, a Change of
Control shall not take place until the conclusion of such offer.

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in Executive, or a group of persons which includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of the Company.

6.4 Disability. “Disability” means Executive’s absence from Executive’s
full-time duties with the Company for 180 consecutive days as a result of
Executive’s incapacity due to physical or mental illness, as determined by
Executive’s attending physician

 

6



--------------------------------------------------------------------------------

and in accordance with the Company’s Leave of Absence Policy, unless within 30
days after notice of termination by the Company following such absence Executive
shall have returned to the full-time performance of Executive’s duties. This
Agreement does not apply if the Executive is terminated due to Disability.

7. Successors; Binding Agreement. This Agreement shall be binding on and inure
to the benefit of the Company and its successors and assigns. This Agreement
shall inure to the benefit of and be enforceable by Executive and Executive’s
legal representatives, executors, administrators and heirs.

8. Entire Agreement. The Company and Executive agree that the foregoing terms
and conditions constitute the entire agreement between the parties relating to
the termination of Executive’s employment with the Company under the conditions
described in Section 3, that this Agreement supersedes and replaces any prior
agreements relating to the matters covered by this Agreement, specifically the
Amended and Restated Executive Change of Control Agreement by and between
Executive and the Company dated February 27, 2007, and that there exist no other
agreements between the parties, oral or written, express or implied, relating to
any matters covered by this Agreement.

9. Resignation of Corporate Offices; Reasonable Assistance. Executive will
resign Executive’s office, if any, as a director, officer or trustee of the
Company, its subsidiaries or affiliates and of any other corporation or trust of
which Executive serves as such as a representative of the Company at the request
of the Company, effective as of the date of termination of employment. Executive
further agrees that, if requested by the Company or the surviving company
following a Change of Control, Executive will continue his employment with the
Company or the surviving company for a period of up to six months following the
Change of Control in any capacity requested, consistent with Executive’s area of
expertise, provided that the Executive receives the same salary and
substantially the same benefits as in effect prior to the Change of Control.
Executive agrees to provide the Company such written resignation(s) and
assistance upon request and that no severance will be paid until after such
resignation(s) or services are provided.

10. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.

11. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in a writing signed by Executive and the Company.

12. Severability. Except as otherwise provided in Section 3.1, if any of the
provisions or terms of this Agreement shall for any reason be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
terms of this Agreement, and this Agreement shall be construed as if such
unenforceable term had never been contained in this Agreement.

13. Code Section 409A. This Agreement and the severance pay and other benefits
provided hereunder are intended to comply with Code Section 409A to the extent
applicable thereto. Notwithstanding any provision of this Agreement to the
contrary, this Agreement shall

 

7



--------------------------------------------------------------------------------

be interpreted and construed consistent with this intent, provided that the
Company shall not be required to assume any increased economic burden in
connection therewith. Although the Company intends to administer this Agreement
so that it will comply with the requirements of Code Section 409A, the Company
does not represent or warrant that this Agreement will comply with Code
Section 409A or any other provision of federal, state, local, or non-United
States law. Neither the Company, its subsidiaries, nor their respective
directors, officers, employees or advisers shall be liable to Executive (or any
other individual claiming a benefit through Executive) for any tax, interest, or
penalties Executive may owe as a result of compensation paid under this
Agreement, and the Company and its subsidiaries shall have no obligation to
indemnify or otherwise protect Executive from the obligation to pay any taxes
pursuant to Code Section 409A.

14. Costs and Attorneys’ Fees. In the event of any administrative or civil
action brought by Executive to enforce the provisions of this Agreement, the
Company shall pay Executive’s reasonable attorneys’ fees through trial and/or on
appeal. The payment or reimbursement of expenses described in this Section 14
shall be made promptly and in no event later than December 31 of the year
following the year in which such expenses were incurred, and the amount of such
expenses eligible for payment or reimbursement in any year shall not affect the
amount of such expenses eligible for payment or reimbursement in any other year
nor shall such right to payment or reimbursement be subject to liquidation or
exchange for another benefit. If any such payment or reimbursement would be
deemed to be a deferral of compensation not exempt from the provisions of Code
Section 409A and would be considered a payment upon a separation from service
for purposes of Code Section 409A, and Executive is determined to be a
“specified employee” under Code Section 409A, then any such payment or
reimbursement shall be delayed until the date that is the earlier to occur of
(i) Executive’s death or (ii) the date that is six months and one day following
the date of the Termination of Executive’s Employment (the “Delay Period”). Upon
the expiration of the Delay Period, the payments delayed pursuant to this
Section 14 shall be paid to Executive in a lump sum, and any remaining payments
due under this Section 14 shall be payable in accordance with their original
payment schedule.

15. Prohibition on Acceleration of Payments. The time or schedule of any payment
or amount scheduled to be paid pursuant to the terms of this Agreement may not
be accelerated except as otherwise permitted under Code Section 409A and the
guidance and Treasury regulations issued thereunder.

 

RADISYS CORPORATION     

By:

  

/s/ C. Scott Gibson

    

/s/ Scott Grout

  

C. Scott Gibson

Chairman of the Board

     Scott C. Grout

 

8



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

1. Parties.

The parties to Release of Claims (hereinafter “Release”) are Scott C. Grout and
RadiSys Corporation, an Oregon corporation, as hereinafter defined.

1.1 Executive and Releasing Parties.

For the purposes of this Release, “Executive” means Scott C. Grout, and
“Releasing Parties” means Executive and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.

1.2 The Company and the Released Parties.

For the purposes of this Release the “Company” means RadiSys Corporation, an
Oregon corporation, and “Released Parties” means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.

2. Background And Purpose.

Executive was employed by the Company. Executive’s employment is ending
effective              under the conditions described in Section 3 of the
Amended and Restated Executive Change of Control Agreement (“Agreement”) by and
between Executive and the Company dated             , 2008.

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Executive’s employment, any
claim for reemployment, or any other claims whether asserted or not, known or
unknown, past or future, that relate to Executive’s employment, reemployment, or
application for reemployment.

3. Release.

In consideration for the payments and benefits set forth in Section 3 of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Executive, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to obligations and/or claims arising from the Agreement or any
other document or oral agreement relating to employment compensation, benefits,
severance or post-employment issues. Executive, for and on behalf of the
Releasing Parties, hereby releases the Released Parties from any and all claims,
demands, actions, or causes of action,

 

A-1



--------------------------------------------------------------------------------

whether known or unknown, arising from or related in any way to any employment
of or past failure or refusal to employ Executive by the Company, or any other
past claim that relates in any way to Executive’s employment, compensation,
benefits, reemployment, or application for employment, with the exception of any
claim Executive may have against the Company for enforcement of the Agreement.
This Release includes any and all claims, direct or indirect, which might
otherwise be made under any applicable local, state or federal authority,
including but not limited to any claim arising under state statutes dealing with
employment, discrimination in employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order
11246, the Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Oregon Fair Employment Practices Act, OR ST Section 659.030 et seq.,
Oregon wage and hour laws, OR ST Section 652.010 et seq., the Oregon Family
Leave Act, OR ST Section 659A.150 et seq., state wage and hour statutes, all as
amended, any regulations under such authorities, and any applicable contract
(express or implied), tort, or common law theories. Further, Executive, for and
on behalf of the Releasing Parties, waives and releases the Released Parties
from any claims that this Release was procured by fraud or signed under duress
or coercion so as to make the Release not binding. Executive is not relying upon
any representations by the Company’s legal counsel in deciding to enter into
this Release. Executive understands and agrees that by signing this Release
Executive, for and on behalf of the Releasing Parties, is giving up the right to
pursue any legal claims that Executive or the Releasing Parties may have against
the Released Parties. Provided, nothing in this provision of this Release shall
be construed to prohibit Executive from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.

3.1 IMPORTANT INFORMATION REGARDING ADEA RELEASE. Executive understands and
agrees that:

 

  (a) this Release is worded in an understandable way;

 

  (b) claims under the ADEA that may arise after the date of this Release are
not waived;

 

  (c) the rights and claims waived in this Release are in exchange for
additional consideration over and above any consideration to which Executive was
already undisputedly entitled;

 

  (d) Executive has been advised to consult with an attorney prior to executing
this Release and has had sufficient time and opportunity to do so;

 

  (e) Executive has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Executive may revoke his waiver and release of any
ADEA

 

A-2



--------------------------------------------------------------------------------

       claims covered by this Release within seven (7) days from the date
Executive executes this Release. Notice of revocation must be in writing and
received by RadiSys Corporation, 5445 NE Dawson Creek Drive, Hillsboro, Oregon
97124 Attention: Vice President, Human Resources within seven (7) days after
Executive signs this Release;

 

  (f) any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

3.2 Reservations Of Rights.

This Release shall not affect any rights which Executive may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s), or
the 401(k) plan maintained by the Company.

3.3 No Admission Of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Executive or the Company or the Released Parties, by whom liability has been and
is expressly denied.

4. Effective Date.

The “Effective Date” of this Release shall be the eighth day after it is signed
by Executive.

5. No Disparagement.

Executive agrees that henceforth Executive will not disparage or make false or
adverse statements about the Company or the Released Parties. The Company should
report to Executive any actions or statements that are attributed to Executive
that the Company believes are disparaging. The Company may take actions
consistent with breach of this Release should it determine that Executive has
disparaged or made false or adverse statements about the Company or the Released
Parties.

The Company agrees that henceforth the Company’s officers and directors will not
disparage or make false or adverse statements about Executive. Executive should
report to the Company any actions or statements that are attributed to the
Company’s officers and directors that Executive believes are disparaging.
Executive may take actions consistent with breach of this Release should it
determine that the Company’s officers and directors have disparaged or made
false or adverse statements about Executive.

6. Confidentiality, Proprietary, Trade Secret And Related Information

Executive acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty.

 

A-3



--------------------------------------------------------------------------------

Moreover, Executive acknowledges that, subject to the enforcement limitations of
applicable law, the Company reserves the right to enforce the terms of
Executive’s Employee Agreement with the Company and any section(s) therein.
Should Executive, Executive’s attorney or agents be requested in any judicial,
administrative, or other proceeding to disclose confidential, proprietary or
trade secret information Executive learned as an employee of the Company,
Executive shall promptly notify the Company of such request by the most
expeditious means in order to enable the Company to take any reasonable and
appropriate action to limit such disclosure.

7. Scope Of Release.

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company’s parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.

8. Entire Release.

This Release and the Agreement signed by Executive contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
6 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral. Executive and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Executive and the Company acknowledge that they have
not executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.

9. Severability.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

10. References.

The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.

11. Parties May Enforce Release.

Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

 

A-4



--------------------------------------------------------------------------------

12. Governing Law.

This Release shall be construed in accordance with and governed by the laws of
the State of Oregon, without regard to its conflicts of laws provisions.

 

 

   Dated:   

 

Scott C. Grout      

 

STATE OF OREGON

  )               )ss.            
County of                                                   )            

Personally appeared the above named Scott C. Grout and acknowledged the
foregoing instrument to be his voluntary act and deed.

 

 

Before me:

 

 

   

NOTARY PUBLIC – OREGON

My commission expires:                            

 

RADISYS CORPORATION       By:   

 

   Dated:   

 

Its:   

 

         On Behalf of RadiSys Corporation and “Company”      

 

A-5